SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Under the Securities Exchange Act of 1934 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3) Maguire Properties, Inc. (Name of Issuer) Common Stock, $.01 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ýRule 13d-1(c) ¨Rule 13d-1(d) Page 1 of 18 Pages SCHEDULE 13G CUSIP No. 559775101Page 2 of 18 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Scoggin Capital Management II LLC 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.1% TYPE OF REPORTING PERSON PN SCHEDULE 13G CUSIP No. 559775101Page3 of 18 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Scoggin International Fund, Ltd. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% TYPE OF REPORTING PERSON CO SCHEDULE 13G CUSIP No. 559775101Page4 of 18 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Scoggin Worldwide Fund, Ltd. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.2% TYPE OF REPORTING PERSON CO SCHEDULE 13G CUSIP No. 559775101Page 5 of 18 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Old Bell Associates LLC 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.2% TYPE OF REPORTING PERSON OO SCHEDULE 13G CUSIP No. 559775101Page6 of 18 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON A. Dev Chodry 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.2% TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No. 559775101Page7 of 18 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Scoggin LLC 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.2% TYPE OF REPORTING PERSON OO CUSIP No. 559775101Page 8 of 18 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Craig Effron 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.8% TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No. 559775101Page9 of 18 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Curtis Schenker 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.5% TYPE OF REPORTING PERSON IN Schedule 13G Item 1(a). Name of Issuer: Maguire Properties, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 355 South Grand Avenue Suite 3300 Los Angeles, CA 90071 Item 2(a). Name of Persons Filing: (i) Scoggin Capital Management II LLC (ii) Scoggin International Fund, Ltd. (iii) Scoggin Worldwide Fund, Ltd. (iv) Old Bell Associates LLC (v) A. Dev Chodry (vi) Scoggin LLC (vii) Craig Effron (viii) Curtis Schenker (collectively, the “Reporting Persons” and each a “Reporting Person”) Item 2(b). Address of Principal Business Office or, if None, Residence: Each of Scoggin Worldwide Fund, Ltd. and Scoggin International Fund, Ltd. has a business address at c/o Mourant Cayman Nominees, Ltd., Third Floor, Harbour Centre, P.O. Box 1348, Grand Cayman KY1-1108, Cayman Islands. Each of the Reporting Persons, other than Scoggin Worldwide Fund, Ltd. and Scoggin International Fund, Ltd., has a business address at 660 Madison Avenue, New York, NY10065. Item 2(c). Citizenship or Place of Organization: (i) Scoggin Capital Management II LLC Delaware (ii) Scoggin International Fund, Ltd. Cayman Islands (iii) Scoggin Worldwide Fund, Ltd. Cayman Islands (iv) Old Bell Associates LLC New York (v) A. Dev Chodry USA (vi) Scoggin LLC New York (vii) Craig Effron USA (viii) Curtis Schenker USA Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or Dealer Registered Under Section 15 of the Act (15 U.S.C. 78o) (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c) (c) ¨ Insurance Company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c) (d) ¨ Investment Company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e) ¨ Investment Adviser in accordance with § 240.13d-1(b)(1)(ii)(E) (f) ¨ Employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F) (g) ¨ Parent Holding Company or control person in accordance with §240.13d-1(b)(ii)(G) (h) ¨ Savings Association as defined in §3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) ¨ Church plan that is excluded from the definition of an investment company under §3(c)(15) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) ¨ Group, in accordance with §240.13d-1(b)(ii)(J) Item 4. Ownership. (i)Scoggin Capital Management II LLC1 (a) Amount beneficially owned: 1,000,000 (b) Percent of class: 2.1%2 (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 1,000,000 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 1,000,000 (iv) Shared power to dispose or to direct the disposition of: 0 (ii)Scoggin International Fund, Ltd.3 (a) Amount beneficially owned: 1,440,000 (b) Percent of class: 3.0% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 1,440,000 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 1,440,000 (iv) Shared power to dispose or to direct the disposition of: 0 1 The investment manager of Scoggin Capital Management II LLC is Scoggin LLC.Craig Effron and Curtis Schenker are the managing members of Scoggin LLC. 2 Percentages are based on 48,017,200 outstanding shares of Common Stock (as set forth in the Issuer’s Form 10-K, as filed with the Securities and Exchange Commission on March 31, 2010). 3 The investment manager of Scoggin International Fund, Ltd. is Scoggin LLC.Craig Effron and Curtis Schenker are the managing members of Scoggin LLC. (iii)Scoggin Worldwide Fund, Ltd.4 (a) Amount beneficially owned: 120,000 (b) Percent of class: 0.2% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 120,000 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 120,000 (iv) Shared power to dispose or to direct the disposition of: 0 (iv)Old Bell Associates LLC5 (a) Amount beneficially owned: 120,000 (b) Percent of class: 0.2% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 120,000 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 120,000 (v)A. Dev Chodry (a) Amount beneficially owned: 120,000 (b) Percent of class: 0.2% 4 The investment manager of Scoggin Worldwide Fund, Ltd. is Old Bellows Partners LP.The general partner of Old Bellows Partners LP is Old Bell Associates LLC.A. Dev Chodry is a principal of Old Bellows Partners LP.Scoggin LLC is a principal of Old Bellows Partners LP and serves as investment sub-manager for equity and event-driven investing for Scoggin Worldwide Fund, Ltd.Craig Effron and Curtis Schenker are the managing members of Scoggin LLC. 5 Old Bellows Partners LP is the investment manager of Scoggin Worldwide Fund, Ltd.Old Bell Associates LLC is the general partner of Old Bellows Partners LP. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 120,000 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 120,000 (vi)Scoggin LLC6 (a) Amount beneficially owned: 2,520,000 (b) Percent of class: 5.2% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 2,440,000 (ii) Shared power to vote or to direct the vote: 80,000 (iii) Sole power to dispose or to direct the disposition of: 2,440,000 (iv) Shared power to dispose or to direct the disposition of: 80,000 (vii)Craig Effron (a) Amount beneficially owned: 2,765,000 (b) Percent of class: 5.8% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 125,000 (ii) Shared power to vote or to direct the vote: 2,640,000 (iii) Sole power to dispose or to direct the disposition of: 125,000 (iv) Shared power to dispose or to direct the disposition of: 2,640,000 6 Scoggin LLC is the investment manager of Scoggin International Fund, Ltd., Scoggin Capital Management II LLC and the investment manager for certain discretionary managed accounts.Scoggin LLC serves as investment sub-manager for equity and event-driven investing for Scoggin Worldwide Fund, Ltd.Craig Effron and Curtis Schenker are the managing members of Scoggin LLC. (viii)Curtis Schenker (a) Amount beneficially owned: 2,657,500 (b) Percent of class: 5.5% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 17,500 (ii) Shared power to vote or to direct the vote: 2,640,000 (iii) Sole power to dispose or to direct the disposition of: 17,500 (iv) Shared power to dispose or to direct the disposition of: 2,640,000 Item 5. Ownership of Five Percent or Less of a Class. Not applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person. A person other than the Reporting Persons has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities with respect to the 80,000 shares held in certain discretionary managed accounts to which Scoggin LLC is the investment manager. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable Item 8. Identification and Classification of Members of the Group. Not applicable Item 9. Notice of Dissolution of Group. Not applicable Item 10. Certification. By signing below the undersigned certifies that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best knowledge and belief of the undersigned, the undersigned certifies that the information set forth in this Statement is true, complete and correct. Scoggin Capital Management II LLC By:Scoggin LLC, its Investment Manager By: /s/ Craig Effron Title: Member Dated as of April 1, 2010 Scoggin International Fund, Ltd. By:Scoggin LLC, its Investment Manager By: /s/ Craig Effron Title: Member Dated as of April 1, 2010 Scoggin Worldwide Fund, Ltd. By: /s/ Craig Effron Title: Director Dated as of April 1, 2010 Old Bell Associates LLC By: /s/ A. Dev Chodry Title: Manager Dated as of April 1, 2010 /s/ A. Dev Chodry A. Dev Chodry Dated as of April 1, 2010 Scoggin LLC By: /s/ Craig Effron Title: Member Dated as of April 1, 2010 /s/ Craig Effron Craig Effron Dated as of April 1, 2010 /s/ Curtis Schenker Curtis Schenker Dated as of April 1, 2010 Exhibit A Agreement of Joint Filing Pursuant to 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby confirm the agreement by and among them to join in the filing on behalf of each of them of a Statement on Schedule 13G and any and all amendments thereto, and that this Agreement be included as an Exhibit to such filing. This Agreement may be executed in any number of counterparts each of which shall be deemed to be an original and all of which together shall be deemed to constitute one and the same Agreement. IN WITNESS WHEREOF, the undersigned have executed this Agreement. Scoggin Capital Management II LLC By:Scoggin LLC, its Investment Manager By: /s/ Craig Effron Title: Member Dated as of April 1, 2010 Scoggin International Fund, Ltd. By:Scoggin LLC, its Investment Manager By: /s/ Craig Effron Title: Member Dated as of April 1, 2010 Scoggin Worldwide Fund, Ltd. By: /s/ Craig Effron Title: Director Dated as of April 1, 2010 Old Bell Associates LLC By: /s/ A. Dev Chodry Title: Manager Dated as of April 1, 2010 /s/ A. Dev Chodry A. Dev Chodry Dated as of April 1, 2010 Scoggin LLC By: /s/Craig Effron Title: Member Dated as of April 1, 2010 /s/Craig Effron Craig Effron Dated as of April 1, 2010 /s/Curtis Schenker Curtis Schenker Dated as of April 1, 2010
